Order denying motion that defendant be required to reimburse plaintiff for medical expenses reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The decree of divorce, while it dissolved the marital relations of the parties, did not absolve the defendant' of the duty that the law imposes upon him as the father of the child. “ The husband did not divorce his child, or dissolve his liabilities to it. * * * The child is entitled to the support and maintenance by its father. If the father fails to support his child and furnish the necessaries to keep it alive, that is, fail and refuse to give it a home, food and clothing, education and medical attendance, these may be furnished by others, even a stranger to the family, and he will be held liable for it.” (Laumeier v. Laumeier, 237 N. Y. 357, 364. See, also, Ehrich v. Ehrich, 211 App. Div. 490; De Brauwere v. De Brauwere, 203 N. Y. 460.) Kelly, P. J., Rich, Manning, Kapper and Lazansky, JJ., concur.